Citation Nr: 0603339	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-17 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for hypertensive 
cardiovascular disease, currently evaluated as 30 percent 
disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service March 1964 to March 
1966.  He was also a member of the Puerto Rico National Guard 
for a number of years; he was called to active duty from 
January 1991 to June 1991, and served in Southwest Asia.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico that denied the 
appellant's claim of entitlement to an increased evaluation 
for his cardiac disability as well as his attempt to reopen 
his claim of entitlement to service connection for a 
psychiatric disorder.

The appellant's claim for service connection for a 
psychiatric condition, to include post-traumatic stress 
disorder, PTSD, was originally denied in a June 1998 rating 
decision.  The appellant was notified the same month and did 
not appeal.  The June 1998 rating decision, therefore, 
represents the last final action on the merits of the direct 
service claim.  Glynn v. Brown, 6 Vet. App. 523 (1994).

In a rating decision issued in August 1998, the appellant's 
claim for service connection for pre-senile dementia (claimed 
as loss of memory) was denied.  The appellant was notified of 
the denial in that same month, but he did not appeal.  This 
rating action therefore represents the last final decision on 
any basis as to the issue of entitlement to service 
connection for a psychiatric disorder.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In the July 2003 and July 2004 Supplemental Statements of the 
Case (SSOC), the RO referred to the appellant's claim of 
entitlement to service connection for major depressive 
disorder (a psychiatric disorder) without referral to the 
requirements for the reopening of a claim and continued to 
deny the claim on the merits.  Notwithstanding the RO's 
apparent decision to reopen the claim, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed by 
the Board before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Consequently, the issue before the Board 
is the threshold question of whether new and material 
evidence has been received, as set out on the title page.

In October 2002, the appellant submitted a written request 
for a Board hearing at the RO; he also requested a personal 
hearing at the RO.  The requested personal hearing was held 
in March 2004, but the RO never scheduled the appellant for a 
Board hearing.  In November 2005, the Board sent a letter to 
the appellant and asked him if he still wanted to have a 
Board hearing.  In December 2005, the appellant responded and 
provided a written statement that he no longer wanted a 
hearing.  The appellant's request for a Board hearing is 
deemed withdrawn and the Board will continue with the appeal.  
See 38 C.F.R. § 20.704(d).

The issue of whether new and material evidence sufficient to 
reopen the appellant's claim of entitlement to service 
connection for a psychiatric disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The appellant's hypertensive heart disease is manifested 
by an estimated workload of 3 to 5 METs (metabolic 
equivalent) with chest pain upon moderate effort, an ejection 
fraction of 55-60 percent and some left ventricle 
hypertrophy.

2.  The appellant has demonstrated hypertension manifested by 
blood pressure readings with diastolic pressure predominately 
100 or more requiring continuous medication for control.


CONCLUSIONS OF LAW

1.  The appellant's hypertensive heart disease disability 
warrants a 60 percent evaluation but not more.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.104, Diagnostic Code 
7007 (2005).

2.  A separate evaluation of 10 percent, but not more, for 
hypertension is warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.7, 4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his increased rating claim, by 
correspondence dated in February 2002, and in the September 
2002 Statement of the Case (SOC), in which he was informed of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain.  In addition, in the September 2002 SOC, the 
appellant was provided with the text of 38 C.F.R. § 3.159.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO adjudicated the 
appellant's increased rating claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice, if any, under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  VA treatment records were obtained 
and associated with the claims file.  The appellant was 
supplied with the text of 38 C.F.R. § 3.159 in the September 
2002 SOC.  The appellant did not provide any information to 
VA concerning available treatment records that he wanted the 
RO to obtain for him that were not obtained.  The appellant 
was given more than one year in which to submit evidence 
after the RO gave him notification of his rights under the 
VCAA.  In October 2004, the appellant was informed by an RO 
letter that he could submit more evidence to the Board; no 
evidence was thereafter submitted.  Therefore, there is no 
duty to assist or notify that is unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim addressed below have 
been properly developed.  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) held that the 
described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  Esteban, at 261.  The critical element cited was 
"that none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.

The appellant's cardiac disability has been evaluated by the 
RO under Diagnostic Code 7007, hypertensive heart disease.  
He is currently evaluated as 30 percent disabled under that 
Diagnostic Code.  

Under the current regulations, a 30 percent evaluation is 
assigned when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or if there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating requires more 
than one episode of acute congestive heart failure in the 
past year; or when there is a workload of greater than 3 METs 
but not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating requires chronic congestive heart failure; 
or when a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7007.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).

The appellant underwent a VA cardiac examination in February 
1998.  The examiner stated that there was no evidence of 
chronic heart failure.  The examiner rendered diagnoses of 
hypertensive cardiovascular disease with left ventricular 
hypertrophy and uncontrolled hypertension.

The appellant underwent another VA cardiac examination in 
April 2002; the examiner noted that the appellant's ejection 
fraction on echocardiogram performed in March 2002 was 55 
percent.  Blood pressure readings of 180/106, 180/100 and 
142/110 were recorded.  The appellant was noted to be taking 
medication for his blood pressure.  The examiner rendered 
diagnoses of arterial hypertension, uncontrolled and 
hypertensive cardiovascular disease with right branch bundle 
block, uncompensated.

The appellant underwent another VA cardiac examination in 
March 2003; the examiner reviewed the claims file.  The 
examiner stated that the appellant underwent a cardiac 
catheterization in August 2002, due to unstable angina and a 
positive myocardial perfusion test with Persantine.  The 
catheterization demonstrated minimal coronary artery disease 
without evidence of wall motion abnormalities.  The appellant 
complained of chest pain on moderate effort, for example, 
walking about one-and-a-half to two miles.  Exercise testing 
was contraindicated based on the positive myocardial 
perfusion test.  Therefore the examiner estimated that the 
appellant's METs level was between 3 and 5.  Blood pressure 
so 140/80 and 135/82 were recorded.  The examiner stated that 
there was no evidence of congestive heart failure.  A May 
2002 chest x-ray revealed cardiomegaly without decompensation 
and atherosclerosis.  EKG testing revealed right branch 
bundle block.  May 2002 myocardial perfusion testing resulted 
in an ejection fraction of 60 percent.  The examiner rendered 
diagnoses of hypertensive heart disease, minimal coronary 
artery disease, cardiomegaly and complete right bundle-branch 
block.

In order for a 60 percent disability evaluation, the next 
higher evaluation under Diagnostic Code 7007, to be assigned 
for the appellant's cardiac disability, the evidence must 
show more than one episode of acute congestive heart failure 
in the past year; or when there is a workload of greater than 
3 METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
38 C.F.R. § 4.104, Diagnostic Code 7007.  The evidence 
indicates that the appellant did not have any episodes of 
acute congestive heart failure in the past year.  There was 
some evidence of cardiomegaly and left ventricle hypertrophy.  
The appellant's ejection fractions were between 55 and 60 
percent.  In order to warrant a 60 percent evaluation, the 
evidence must show between 3 and 5 METs; the March 2003 VA 
cardiac examiner estimated that the appellant was able to 
reach METs of 3 to 5 at maximum.  Therefore, these findings 
more closely approximate the criteria required for a 60 
percent disability evaluation under Diagnostic Code 7007.

However, an evaluation in excess of 60 percent is not 
warranted.  The clinical evidence of record does not 
demonstrate that the appellant suffers from any congestive 
heart failure or that he is unable to achieve a workload of 3 
METs or less with resultant dyspnea, fatigue, angina, 
dizziness or syncope.  Furthermore the clinical evidence does 
not demonstrate left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

In addition, under the regulations in effect since January 
1998, a veteran can be rated separately under Diagnostic Code 
7007 and Diagnostic Code 7101, as the rating criteria no 
longer overlap.  The criteria under the current Diagnostic 
Code 7101 involve blood pressure readings only, with the 
exception of the criteria for a 10 percent evaluation, which 
also includes whether the veteran requires medication.  The 
criteria under new Diagnostic Code 7007 do not include blood 
pressure readings.

Under the current 38 C.F.R. § 4.104, Diagnostic Code 7101, 
pertaining to hypertensive vascular disease, diastolic 
pressure predominately 100 or more, or; systolic pressure 
predominately 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominately 
100 or more who requires continuous medication for control 
warrants a 10 percent disability evaluation.  Diastolic 
pressure predominately 110 or more, or; systolic pressure 
predominately 200 or more warrants a 20 percent disability 
evaluation.  Diastolic pressure predominately 120 or more 
warrants a 40 percent evaluation.  Diastolic pressure 
predominately 130 or more warrants a 60 percent evaluation.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005)(effective 
from January 12, 1998).

Review of the medical evidence of record reveals that the 
veteran does warrant a separate 10 percent evaluation under 
Diagnostic Code 7101.  As previously noted, a 10 percent 
disability evaluation under Diagnostic Code 7101, requires 
diastolic pressure predominately 100 or more, or; systolic 
pressure predominately 160 or more, or; history of diastolic 
pressure predominately 100 or more requiring continuous 
medication for control.  The VA outpatient treatment records 
dated between 2000 and 2004 records indicate systolic 
pressure ranging from 110 to 188, and diastolic pressure from 
80 to 118.  The medical evidence of record indicates that the 
appellant takes blood pressure medication.  VA examiners have 
described his high blood pressure as uncontrolled.  

While the evidence supports a separate 10 percent evaluation 
for hypertension, an evaluation in excess of 10 percent is 
not warranted.  There is no clinical evidence of record to 
demonstrate that the appellant's blood pressure readings have 
included diastolic pressures predominately 110 or more, or; 
systolic pressure predominately 200 or more.  While the 
appellant has demonstrated diastolic pressures in excess of 
110 on a few occasions, they are predominantly 90 or less as 
reflected in the appellant's December 2004 to February 2005 
blood pressure log.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the cardiac disability 
may be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected cardiac disabilities addressed above have presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for cardiac disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any recent hospitalization for 
these service-connected disabilities, and he has not 
demonstrated marked interference with employment.  The 
appellant has not offered any objective evidence of any 
symptoms due to his service-connected cardiac disabilities 
that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)


ORDER

Entitlement to a 60 percent evaluation for hypertensive heart 
disease is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a separate 10 percent evaluation for 
hypertension is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits. 


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The appellant apparently served in the Puerto Rico Army 
National Guard for more than 25 years; none of this service 
has been verified.  In addition, the evidence of record does 
not contain any of the appellant's National Guard medical 
records dated before or after 1990-1991.  The appellant has 
claimed that his psychiatric disorder was manifested shortly 
after his return from active duty in 1991.  Service medical 
records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  The RO should take appropriate steps 
to verify the appellant's National Guard service and to 
obtain all of his National Guard medical and personnel 
records and associate them with the claims file.

Review of the VA medical evidence of record reveals that, as 
of August 2004, the appellant was getting his psychiatric 
medications on a private basis.  However, the associated 
private treatment records have not been identified and added 
to the claims file.  The RO should take appropriate steps to 
identify and secure these records.  

There is no indication in the evidence of record whether or 
not the appellant, who was under age 65 when this appeal 
started, has been in receipt of Social Security 
Administration (SSA) benefits.  If he was ever in receipt of 
SSA disability benefits, the records associated with the 
original grant of such benefits have not been associated with 
the claims file.  Therefore, the medical records from the SSA 
pertaining to any original award of disability benefits and 
any medical records pertaining to any continuing award of 
benefits should be requested and associated with the claims 
file.

Therefore, a determination has been made that additional 
development is necessary in the current appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 205) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2005) is completed.  In particular, the 
RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim to reopen and of 
what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  The 
appellant should be told o submit all 
pertinent evidence he has in his 
possession.

2.  The RO should take appropriate steps 
to verify the appellant's many years of 
Army National Guard service and secure 
all additional Army National Guard 
service medical records or alternative 
records for the appellant through 
official channels or from any other 
appropriate source, including the Office 
of the Adjutant General.  These records 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

3.  A search for the appellant's Army 
National Guard personnel records, 
including performance evaluation reports, 
from the Official Military Personnel File 
(OMPF) or from any other appropriate 
source, must be undertaken.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

4.  The RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including the List of 
Exhibits associated with any SSA 
Administrative Law Judge (ALJ) decision, 
as well as copies of all of the medical 
records upon which any decision concerning 
the appellant's original or continuing 
entitlement to benefits was based.  All of 
these records are to be associated with 
the claims file.

5.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the appellant not already of record 
should be identified and obtained.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

6.  The RO should contact the appellant to 
obtain the names and addresses of all 
medical care providers, private or 
government, who have treated him for any 
psychiatric problems since 1991.  After 
securing the necessary release(s), the RO 
should obtain those records that have not 
been previously secured.  To the extent 
there is an attempt to obtain records that 
is unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

7.  After the above development is 
completed, the RO should arrange to have 
the appellant's claims file reviewed by a 
psychiatrist in order to determine the 
nature and severity of the appellant's 
current psychiatric pathology.  The 
reviewer should offer an opinion as to the 
etiology and onset date of the appellant's 
psychiatric condition(s).  

In particular, the reviewer should offer 
an opinion as to whether it is at least as 
likely as not that the etiology of the 
appellant's current psychiatric pathology 
is attributable to any disease or incident 
suffered during his active service in 
Southwest Asia in 1991.  The reviewer 
should express an opinion as to whether it 
is at least as likely as not that the 
appellant's current psychiatric pathology 
had its onset during the period of service 
between January 19991 and July 1991, or 
whether it had manifested itself - and if 
so, to what degree -- by July 1992.  

The reviewer should identify all 
psychiatric conditions that have been 
present and distinguish conditions that 
are acquired from conditions that are of 
developmental or congenital origin, if 
any.  If there have been multiple 
disorders present, the examiner should 
express an opinion as to whether it is at 
least as likely as not that they are 
proximately due to service.  The examiner 
must render a medical opinion that gives 
an onset date for each Axis I and Axis II 
diagnosis and state whether it is as 
likely as not that the development of the 
condition was caused by, or aggravated by, 
any incident of the appellant's active 
service.

The reviewer should also render an opinion 
as to whether or not the appellant's 
psychiatric pathology pre-existed his 
entry into service in January 1991.  If 
the reviewer finds that any psychiatric 
condition pre-existed that service, the 
reviewer must render an opinion as to 
whether or not the appellant's psychiatric 
pathology was aggravated beyond the 
natural progress of the condition during 
that period of service.

If the reviewer determines that an 
examination of the appellant is needed to 
order to answer any of these questions, 
the RO should schedule the appellant for 
such an examination.

7.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical and records review reports.  If 
the reports do not include all test 
reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the reviewers for corrective 
action.

8.  Thereafter, the RO should 
readjudicate the new and material 
evidence claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


